Citation Nr: 1761080	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, R.W.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran, who served on active duty from January 1943 to February 1946, died in July 2014.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Appellant testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in February 2015, the Appellant submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) that appointed Disabled American Veterans as her representative.  The representative listed during the June 2017 hearing and on the July 2015 certification of appeal was the South Carolina Division of Veterans' Affairs.  In November 2017, Disabled American Veterans submitted an appellant brief.  To date, the February 2015 VA Form 21-22 has not been revoked and Disabled American Veterans represented the Veteran at her November 2017 hearing.  Accordingly, Disabled American Veterans is the Veteran's proper representative for this appeal. 38 C.F.R. § 14.629 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in July 2014; his immediate causes of death were small cell lung carcinoma stage IV, acute renal failure, and prostate cancer.

2.  At the time of the Veteran's death in July 2014, he was service-connected for posttraumatic stress disorder (PTSD), rated 50 percent from April 2002 and 100 percent from February 2011; degenerative joint disease of the lumbar spine, rated at 10 percent from April 2002 and 20 percent from April 2003; tinnitus, rated at 10 percent from April 2002; and hearing loss, rated as noncompensably disabling from April 2002.  The Veteran had a total combined rating of 60 percent from April 2002 and 100 percent from February 2011.

3.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here. 

4.  The Veteran was not a former prisoner of war (POW).

5.  An August 2002 rating decision that granted service connection for PTSD and assigned a 30 percent disability evaluation effective April 5, 2002, was subsumed by a final July 2005 Board decision that granted a 50 percent rating for PTSD effective from April 2002.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2017).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Appellant was provided with the relevant notice and information in an August 2014 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where a Veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In this case, the Veteran was service-connected for multiple disabilities during his lifetime.  The VCAA notification addressed the Hupp directives.  Also, the Appellant was provided pertinent information in the May 2015 statement of the case. 

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  

The Board also finds that a VA medical opinion is not necessary to determine whether his small cell lung carcinoma stage IV, acute renal failure, and prostate cancer is related to service as the standards of the decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination/opinion in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81. 

In this case, the available STRs do not reflect treatment for any respiratory, kidney, or prostate complaints, findings, treatment, or diagnoses of small cell lung carcinoma stage IV, acute renal failure, and prostate cancer and, significantly, the Veteran's discharge examination yielded normal findings.  Also significant is the fact that prostate cancer was diagnosed over five decades after the Veteran separated from service.  In light of these findings, the second and third prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C. § 1310.

According to his Certificate of Death, the Veteran's causes of death were small cell lung carcinoma stage IV, acute renal failure, and prostate cancer.  The Veteran was 91 years old when he died.  During his lifetime, the Veteran was service connected for PTSD, rated 50 percent from April 2002 and 100 percent from February 2011; degenerative joint disease of the lumbar spine, rated at 10 percent from April 2002 and 20 percent from April 2003; tinnitus, rated at 10 percent from April 2002; and hearing loss, rated as noncompensably disabling from April 2002.  The Veteran had a total combined rating of 60 percent from April 2002 and 100 percent from February 2011.

The Appellant contends that the Veteran's death was service-connected.  She explained how the Veteran's hearing loss, tinnitus, degenerative joint disease of the lumbar spine, and PTSD were related to service, but was not specific as to how they led to/contributed to the Veteran's death from small cell lung carcinoma stage IV, acute renal failure, and prostate cancer.

In a January 2015 notice of disagreement, the Appellant asserted that the Veteran's death was service-connected as his PTSD totally and permanently rendered him disabled.  

Service connection will be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's STRs are silent of any respiratory, kidney, or prostate findings, treatment, or diagnoses.  The Veteran's February 1946 exit examination reflected a normal evaluation of the lungs.  The post-service records do not reveal any respiratory, kidney, or prostate complaints, findings, treatment, or diagnoses of small cell lung carcinoma stage IV, acute renal failure, and prostate cancer until the Veteran attained the age of 84.  The Veteran was diagnosed with prostate cancer in 2006.  A December 2008 VA primary care note revealed that the Veteran's lungs were clear.  The Veteran's medical records were unremarkable of any kidney complaints, findings, treatment, or diagnoses.  The Certificate of Death documented that the Veteran died when he was 91 years old and also listed no conditions contributing to death.  The Board finds that the small cell lung carcinoma stage IV, acute renal failure, and prostate cancer developed independently of service, over 50 years later, and unrelated thereto.

To the extent that the Appellant generally contends that the Veteran's service-connected hearing loss, tinnitus, degenerative joint disease of the lumbar spine, and PTSD caused or contributed substantially or materially to cause the Veteran's death, the Board finds that this assertion is not supported by the record.  None of the disabilities were listed on the Certificate of Death and the Veteran died from small cell lung carcinoma stage IV, acute renal failure, and prostate cancer.  It appears that the primary cause of death was, by its nature, so overwhelming that eventual death was anticipated irrespective of coexisting conditions.  There is no competent and credible evidence that there were service-connected disabilities of such severity as to have a material influence in accelerating death.  There is simply no competent evidence establishing any connection between those disabilities and the small cell lung carcinoma stage IV, acute renal failure, and prostate cancer or otherwise to death and the Appellant's general assertions are insufficient to establish such a nexus.  See generally Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death.  The evidence does not support that there is any etiological connection between the hearing loss, tinnitus, degenerative joint disease of the lumbar spine, and PTSD and small cell lung carcinoma stage IV, acute renal failure, and prostate cancer.  Furthermore, the fatal disease process was not manifest during service or within one year of separation of service.  The Veteran's service-connected disabilities did not contribute substantially or materially to cause the Veteran's death and were not of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease causing death.  The Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107 (b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC under 38 U.S.C. § 1318

The Appellant asserts entitlement to DIC benefits under 38 U.S.C. § 1318.  At the time of his death in July 2014, the Veteran was service-connected for PTSD, rated 50 percent from April 2002 and 100 percent from February 2011; degenerative joint disease of the lumbar spine, rated at 10 percent from April 2002 and 20 percent from April 2003; tinnitus, rated at 10 percent from April 2002; and hearing loss, rated as noncompensably disabling from April 2002.  The Veteran had a total combined rating of 60 percent from April 2002 and 100 percent from February 2011.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400 (r). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. §  3.151 (a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155 (c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157 (b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  Therefore, since the Appellant's claim was filed in October 2014, the revisions do not apply and will not be discussed further herein.
Under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C. § 1318.  The total rating may be either schedular or based upon unemployability.  Id. 

Essentially, the only possible ways of prevailing on a claim for benefits under 38 U.S.C. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C. § 1318 for an award of DIC benefits are not met.  First, the Veteran did not meet the durational requirement for a total disability rating under 38 U.S.C. § 1318.  The Veteran was discharged from active duty in February 1946.  He died in July 2014.  While he had a total schedular rating, the effective date was in 2011.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW. 

The next issue is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.

The Appellant generally asserts that the Veteran's effective date for a total schedular rating for PTSD was incorrect.  For example, in February 2015, the Appellant stated that she felt that there was a CUE in the 2002 rating decision because the Veteran did not have a total disability rating for PTSD.  During the June 2017 hearing, she indicated that she was trying to get the date for the Veteran's total disability rating for PTSD changed from 2011 to 2002.  She asserted that the Veteran met the 100 percent criteria for PTSD in 2002, though he was initially rated at a 30 percent disability evaluation.  In July 2005, the Board granted a 50 percent disability evaluation for the Veteran's PTSD effective from April 2002.  

The Appellant has alleged CUE in the August 2002 rating decision granting service connection for PTSD and assigning a 30 percent rating; this rating decision was appealed to the Board.  However, because the August 2002 rating decision was appealed to the Board, the August 2002 rating decision was subsumed by that Board decision in July 2005 Board decision.  38 C.F.R. § 20.1104.  The finality of the July 2005 Board decision has not been challenged, including by way of motion based on clear and unmistakable error of a Board decision (under 38 U.S.C. § 7111 (2012)).  The Veteran was notified of the Board's decision along with his appellate rights, but did not file an appeal.  Thus, the July 2005 Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100. 

Also, the Veteran did not submit any correspondence regarding his increased rating claim for PTSD after it was denied in July 2005; nor did he submit any communication indicating any intent to file a claim to reopen his increased rating claim for PTSD prior to February 9, 2011. 

When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision."  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE, and only by the Board.  See VAOPGCPREC 14-95.

In any event, the Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404 (c), (d) (2017).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411 (2017). 

Before addressing any merits of the Appellant's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411 (2017).  Pursuant to 38 C.F.R. § 20.1404 (b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id.

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403 (a) and (c) define CUE as:

 1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. 38 C.F.R. § 20.1403 (a).

2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403 (a).

3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 38 C.F.R. § 20.1403 (c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403 (d) gives examples of situations that are not CUE.  CUE is not a:

 	1. Changed medical diagnosis. 38 C.F.R. § 20.1403 (d).

      2. Failure to fulfill the duty to assist. 38 C.F.R. § 20.1403 (d).

3. Disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403 (d).

4. Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403 (d).

38 C.F.R. § 20.1403 (c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405 (b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111 (e).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403 (c).  The benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411 (a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  It has been held that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than February 14, 2011 for a total disability rating for PTSD.  The Board acknowledges the arguments set forth by the Appellant along with the recently submitted medical and lay evidence indicating that the Veteran has significant PTSD for many years.  Under the law, however, the August 2002 rating decision was subsumed by the Board's July 2005 decision and a proper motion for CUE in a Board decision has not been filed under the provisions of 38 U.S.C. § 7111 (i.e., based on an assertion that the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied as opposed to a disagreement as to how the facts were weighed or evaluated).  The additional medical evidence submitted and arguments advanced by the Appellant essentially amount to a disagreement as to how the facts were weighed or evaluated previously which is not a proper basis for a Board CUE motion.  

Accordingly, the claim for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


